     Case 1:18-cr-00138-DAD-BAM Document 36 Filed 09/03/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2799
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:18-CR-00138-DAD-BAM

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                                v.

14     EMILIO MARTINEZ LOPEZ,

15                                      Defendant.

16

17             WHEREAS, on December 10, 2019, the Court entered a Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Emilio

19   Martinez Lopez in the following property:

20                      a. Rohm, Model RG14, .22 caliber revolver, serial number 416180;

21                      b. Sawed-off 15-gauge shotgun with detachable barrel, red tape on handle,

22                           unknown make, unknown model, unknown serial number; and,

23                      c. Approximately thirty-three (33) shotgun shells.

24             AND WHEREAS, beginning on January 22, 2020, for at least thirty (30) consecutive

25   days, the United States published notice of the Court’s Order of Forfeiture on the official

26   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

27   parties of their right to petition the Court within sixty (60) days from the first day of

28   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in
      FINAL ORDER OF FORFEITURE                          1
     Case 1:18-cr-00138-DAD-BAM Document 36 Filed 09/03/20 Page 2 of 2

 1   the forfeited property

 2            AND WHEREAS, the United States sent direct written notice by certified mail to the

 3   following individuals known to have an alleged interest in the above-described property:

 4                     a.        Estate of Earl Wayne Clopton: A notice letter was sent via certified mail to

 5   Estate of Early Wayne Clopton at 2706 W. Ashlan Ave., Spc. 291, Fresno, CA 93705-1713 on

 6   June 5, 2020. On June 16, 2020, the notice letter was returned to the U.S. Attorney’s Office

 7   marked as “Refused.”

 8            AND WHEREAS, the Court has been advised that the Estate of Earl Wayne Clopton

 9   has not filed a claim to the subject property and the time for it to file a claim has expired.

10            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

11   subject property and the time for any person or entity to file a claim has expired.

12            Accordingly, it is hereby ORDERED and ADJUDGED:

13            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

14   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

15   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

16   title, and interest of Emilio Martinez Lopez and the Estate of Earl Wayne Clopton.

17            2.       All right, title, and interest in the above-listed property shall vest solely in the

18   name of the United States of America.

19            3.       The Federal Bureau of Investigations shall maintain custody of and control

20   over the subject property until it is disposed of according to law.
21   IT IS SO ORDERED.
22
         Dated:       September 2, 2020
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
